                     IN THE TJNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION

                                DOCKET NO. 5: 1 9-CR-0003       1




UNITED STATES OF AMERICA                         )
                                                 )       CONSENT ORDER AND
                                                 )     JUDGMENT OF FORFEITURE
                                                 )
BRIAN SCOTT HARDEN                               )


       WHEREAS, the defendant, BRIAN SCOTT HARDEN, has entered into a plea
agreement (incorporated by reference herein) with the United States and has voluntarily
pleaded guilty pursuant to Fed. R. Crim. P. I I to one or more criminal offenses under which
forfeiture may be ordered;

        WHEREAS, the defendant and the United States stipulate and agree that the property
described below constitutes property derived from or traceable to proceeds of the defendant's
offense(s) herein; property involved in the offenses, or any property traceable to such property;
and/or property used in any manner to facilitate the commission of such offense(s); or
substitute property as defined by 21 U.S.C. $ 853(p) and Fed. R. Crim. P.32.2(e); and is
therefore subject to forfeiture pursuant to 18 U.S.C. S 2253, provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final adjudication
herein; the defendant waives his interest, if any, in the property and agrees to the forfeiture of
such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim. P.32.2
regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment against defendant;

        WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(1) & (c)(2), the Court finds that there
is the requisite nexus between the property and the offense(s) to which the defendant has
pleaded guilty and that the defendant has a legal or possessory interest in the property;

       WHEREAS, the defendant withdraws any claim previously submitted in response to
an administrative forfeiture or civil forfeiture proceeding concerning any of the property
described below. If the defendant has not previously submitted such a claim, the defendant
hereby waives all right to do so. If any administrative forfeiture or civil forfeiture proceeding
conceming any of the property described below has previously been stayed, the defendant
hereby consents to a lifting of the stay and consents to forfeiture;
       WHEREAS, the undersigned United States Magistrate Judge is authorized to enter this
Order by the previous Order of this Court No. 3:05MC302-C (September 8, 2005);

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following property is
forfeited to the United States:

            o   One ThinkPad 20DF-0030US laptop computer, bearing serial number PF-
                08QQB3;
            o   One Microsoft Surface laptop/tablet computer, bearing serial number
                062446632052; and
            o   One ZTE 7A99VL, bearing serial number 32F876195162.

        The United States Marshal and/or other property custodian for the investigative agency
is authorized to take possession and maintain custody ofthe above-described tangible property.

       If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21U.S.C. $ 853(n), and/or
other applicable law, the United States shall publish notice and provide direct written notice
of this forfeiture.

        Any person, other than the defendant, asserting any legal interest in the property may,
within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

        Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture, the
United States Attorney's Office is authorized to conduct any discovery needed to identify,
locate or dispose of the property, including depositions, interrogatories, requests for production
of documents and to issue subpoenas, pursuant to Fed. R. Civ. P.45.




                      [THIS SECTION INTENTIONALLY LEFT BLANK]




                                                2
        Following the Court's disposition of all timely petitions filed, a final order of forfeiture
shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).lf no third party files a timely
petition, this order shall become the final order and judgment of forfeiture, as provided by Fed.
R. Crim. P.32.2(c)(2),and the United States shall have clear title to the property and shall
dispose of the property according to law. Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the
defendant consents that this order shall be final as to defendant upon filing.

SO AGREED:




    ATHAN D. LETZRING
                                    l{,f
Assistant United States Attorney




Attomey for Defendant



                                                  Signed:   ad'" lZ ,zors

                                                  DAVID   31. CAYER
                                                  United States Magistrate Judge
                                                  Western District of North Carolina
